Citation Nr: 0735566	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to August 1967, and later had periods of active 
duty for training (ACDUTRA) in the Army National Guard from 
December 1979 to June 1994.  In July 2007, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

Since the July 2007 Travel Board hearing, the veteran has 
submitted medical evidence pertaining to the claims of 
service connection for a back disorder and PTSD.  As the 
evidence was submitted without a waiver of initial RO 
consideration, the Board must remand these matters.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

At the Travel Board hearing, the veteran testified that 
during annual training for the Army National Guard, two men 
fell into him causing him to fall to the ground.  He contends 
that while he was initially treated for a knee injury, he 
also sustained a back injury.  August 1987 service records 
reflect that he was accidentally knocked to the ground by two 
other servicemen.  December 1987 records show that he was 
seen for a follow-up for left knee and back pain.  January 
1988 lumbar X-rays revealed mild degenerative changes and 
osteophytes at L3.  August 2007 opinions from D. S., M.D. and 
P. T, M.D. essentially linked the veteran's back disorder to 
service.  In light of the injury on ACDUTRA that may have 
included the back, subsequent back complaints, evidence of a 
chronic disability, and evidence suggesting a nexus between 
current disability and service, an examination to obtain an 
opinion regarding the etiology of the veteran's back disorder 
is necessary.  

At the July 2007 Travel Board hearing, the veteran also 
testified regarding a stressor from his Vietnam service that 
may be capable of verification.  The event described 
"Operation Eagle" is alleged to have occurred in July or 
August 1966 near the end of his tour in Phu Bi.  He related 
that a helicopter crashed, killing twelve men; that his 
military occupational specialty was dental technician; and 
that the deceased were brought into the camp on a Sunday for 
identification via dental records (in which he participated).  
Such an event would appear to be verifiable if it actually 
occurred.

Finally, at the Travel Board hearing the veteran asserted 
that his bilateral hearing loss had worsened since his last 
VA examination.  A contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
verification of the stressor event the 
veteran described at the August 2007 
Travel Board hearing, i.e., the 
helicopter crash during "Operation 
Eagle".  Facts verified should include:  
(a) That a helicopter crashed during an 
"Operation Eagle" near Phu Bai in July 
or August 1966; (b) that the crash 
resulted in the death of 12 (or 
approximately 12) servicemen; (c) that 
the deceased servicemen were brought into 
the base camp for dental identification; 
and (d) the identification was 
accomplished by the veteran's unit while 
he was with the unit and if also possible 
that he actually participated in the 
identification.  If verification is not 
possible based on the available 
information, the veteran should be 
advised of what details necessary for 
verification are lacking, and afforded 
opportunity to provide such details.  

2.  If, and only if, the alleged stressor 
event in service is verified, the RO 
should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD, in accordance with 
DSM-IV criteria based such stressor 
event.  The claims file must be reviewed 
by the examiner in conjunction with any 
such examination.  The examiner should 
explain the rationale for the opinion 
given.

3.  The RO should arrange for an 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's bilateral 
hearing loss.  

4.  The RO should also arrange for a VA 
orthopedic examination to determine the 
nature and probable etiology of the 
veteran's back disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Upon examination of the 
veteran and review of pertinent records 
in the claims file, the examiner should 
opine whether the veteran at least as 
likely as not (i.e., 50 percent or better 
probability) has a chronic back disorder 
related to service, and specifically to 
the August 1987 injury on ACDUTRA.  The 
examiner should explain the rationale for 
the opinion given.

5.  The RO should then re-adjudicate 
these claims (to include consideration of 
the possibility of "staged ratings" in 
the matter of the rating for hearing 
loss).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

